Citation Nr: 0014892	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left heel disorder with subsequent amputation of the left 
foot.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Gary W. Swimley, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).

On June 5, 1997, the Board issued a decision which denied the 
veteran's application to reopen claims of entitlement to 
service connection for a back disorder and left heel disorder 
with subsequent amputation of the left foot.  The Board 
decision also denied the veteran's claim of entitlement to 
service connection for hypertension.  The veteran appealed 
the Board's June 1997 decision to the United States Court of 
Appeals For Veterans Claims (Court).  By decision dated June 
15, 1999, the Court vacated and remanded that portion of the 
Board's decision which denied the veteran's application to 
reopen claims of entitlement to service connection for a back 
disorder and a left heel disorder with subsequent amputation 
of the left foot.


FINDINGS OF FACT

1.  In September 1986, the RO denied service connection for a 
back disorder and found that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a left heel disorder.

2.  Additional evidence submitted since the RO's September 
1986 decision bears directly and substantially upon the 
issues under consideration, and is, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  There is competent medical evidence of a nexus between a 
left heel disorder with subsequent amputation of the left 
foot and the veteran's period of active military service.

4.  There is competent medical evidence of a nexus between a 
back disorder and the veteran's period of active military 
service.


CONCLUSIONS OF LAW

1.  The claims for service connection for a back disorder and 
a left heel disorder with subsequent amputation of the left 
foot are reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The veteran's claims of entitlement to service connection 
for a back disorder and a left heel disorder with subsequent 
amputation of the left foot are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his back and heel disorders are 
related to his military service.  Generally, the law provides 
that a veteran is entitled to service connection for a 
disability resulting from disease or injury incurred or 
aggravated while in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

In September 1986 the RO denied the veteran's claim of 
entitlement to service connection for a back disorder and 
also found that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a left heel disorder.  The September 
1986 denial of the veteran's claims became final, as outlined 
in 38 U.S.C.A. § 7105 (West 1991), when the veteran did not 
appeal that decision within one year of being notified of the 
decision.  As such, the claims may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1999).  The veteran attempted to reopen 
his claims, and the RO denied that request in the May 1995 
rating decision which gives rise to the present appeal.

A three-part analysis is to be applied when a claim to reopen 
is presented.  See Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, the second step 
requires a determination of whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  Winters v. West, 12 Vet. App. 203 (1999).  
If the claim is well grounded, then the VA must ensure that 
the duty to assist has been fulfilled before proceeding to 
the third step, a merits adjudication.  Id.

With regard to the first step, the Board observes that the 
evidence received since the September 1986 rating decision 
includes a July 1995 letter from the veteran's private 
physician, Richard L. Pentecost, M.D.  In the July 1995 
letter, Dr. Pentecost stated as follows:

In my opinion, [the veteran] developed 
osteomyelitis from blisters on [his] left 
foot while in boot camp and the 
spondylolisthesis was made symptomatic 
from the injury sustained while lifting 
tires in the service.

The Board finds that Dr. Pentecost's statement constitutes 
new and material evidence, as such evidence bears directly 
and substantially upon the specific matter under 
consideration, and it is not cumulative or redundant of 
evidence previously submitted.  See 38 C.F.R. § 3.156(a).  

As noted, Dr. Pentecost, the veteran's private physician, has 
linked the veteran's current left heel and back disorders to 
his military service.  The statement from Dr. Pentecost is 
sufficient evidence of medical causation, and the Board finds 
that the veteran has submitted evidence of well grounded 
claims for service connection for a back and left heel 
disorder.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

ORDER

The veteran's claims of entitlement to service connection for 
a back disorder and a left heel disorder with subsequent 
amputation of the left foot are well grounded, and to that 
extent his appeal is granted.


REMAND

As the veteran has presented well grounded claims, the Board 
must now evaluate the claims on the merits based on all the 
evidence of record.  However, the Board finds that additional 
development is necessary to ensure the promulgation of a 
fully informed decision and to fulfill VA's duty to assist 
the veteran.  See  38 U.S.C.A. § 5107(a); Epps.

While the record contains a physician's opinion linking the 
veteran's back and heel disorders to his military service, 
the Board finds that further development, in the form of a VA 
examination and etiology opinion, is warranted on the 
question of whether the veteran's back and heel disabilities 
are related to his military service.  In this regard, the 
Board notes that it is unclear whether Dr. Pentecost had all 
the veteran's service, private, and VA medical records 
available for review at the time he made his opinion.

Accordingly, this case is REMANDED for the following actions: 

1.  The veteran should be scheduled for a 
VA examination for the purpose of 
ascertaining the nature of any back and 
left heel disorder found to be present 
and to ascertain the relationship of any 
such disorder(s) to the veteran's period 
of active military service.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.  The examiner should be 
requested to review the veteran's 
pertinent medical records, including 
service medical records and the July 1995 
letter from Dr. Pentecost.  The examiner 
is then requested to clearly indicate the 
nature of any back and left heel 
disorder(s) found to be present, and to 
offer an opinion as to whether it is as 
least as likely as not that any such back 
or left heel disorder(s) is related to 
the veteran's period of service.  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 



